Citation Nr: 1432957	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-47 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for adenoid cystic carcinoma of the left tonsillar fossa, claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this claim was before the Board in June 2011 and July 2012, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran contends that in-service exposure to herbicides while serving in the Republic of Vietnam caused or contributed to his adenoid cystic carcinoma of the left tonsillar fossa.  

The record reflects that the Veteran was diagnosed with adenoid cystic carcinoma of the left tonsillar fossa in March 2009.  In the Veteran's April 2009 claim for service connection, he indicated that a VA doctor told him Agent Orange was a contributing factor to his cancer.  Treatment records submitted with the claim note VA Dr. T.H. diagnosed adenoid cystic carcinoma of the left tonsil that required major surgery and radiation therapy. 

A May 2009 VA examination report states that for the past six weeks the Veteran experienced a left soft palate lesion that was painful and enlarging with an episode of bleeding but no weight loss, otalgia, dysphagia, odynophagia, or voice changes.  The Veteran reported smoking about one and a half packs per day and was diagnosed one week prior to the examination with adenoid cystic carcinoma of the left tonsil, stage three, with a scheduled surgery in June 2009.  The Veteran indicated his symptoms began in January 2009, when he noticed a mass in the left upper throat/tonsil area.  The VA examiner diagnosed adenocystic carcinoma of the left tonsillar fossa, noting a June 2009 surgery was scheduled with subsequent radiation treatment, and found that the Veteran would likely have extensive recovery and residuals of the surgery and radiation.    

A June 2009 VA treatment note reports an operation procedure for mandibular swing approach for excision left oropharyngeal tumor, left neck dissection, pectoralis flap, and tracheostomy, with pre-operative and post-operative diagnoses of left tonsil adenoid cyst.  The Veteran received postoperative radiotherapy from the VA Brown Cancer Center beginning July 2009 to October 2009.  

In a June 2011 Board remand, further development was requested to obtain additional VA hospital records from October to November 1973 and to afford the Veteran a VA examination because the May 2009 VA examination report did not provide an opinion as to the etiology of the Veteran's adenoid cystic carcinoma of the left tonsillar fossa.  

In October 2011, a VA medical opinion was obtained.  The VA physician reviewed the Veteran's claims file and opined that the Veteran's tonsil cancer was less likely than not related to Agent Orange exposure.  The physician noted that the cancers afforded a presumption for service connection purposes were soft tissue sarcomas, rather than carcinomas.  Further, the VA physician noted no strong genetic or environmental risk factors were identified and that various studies showed that chromosomal abnormalities or genetic deletions occurred in adenoid cystic carcinoma samples with evidence that a tumor suppressor gene is inactivated in this type of cancer, "otherwise the specific molecular abnormalities that underlie this disease process are unknown."  

A July 2012 Board remand noted that the June 2011 Board remand directed the originating agency to afford the Veteran a new VA examination, rather than procuring a VA opinion.  The July 2012 Board remand directed that the Veteran be afforded a VA examination so that the subsequent examiner could obtain a detailed history of the Veteran's symptoms, as observed by him and others since service, prior to providing an opinion as to the etiology of the Veteran's adenoid cystic carcinoma.

In September 2012, the Veteran was afforded a VA examination.  The VA examiner reviewed the Veteran's claims file and VA Medical Center treatment records related to the Veteran's adenoid cystic carcinoma of the left tonsillar fossa.  The examiner provided a detailed review of the Veteran's VA medical history as reported in the VA Medical Center treatment records.  The examiner also noted the Veteran's current symptoms.  The examiner opined that the Veteran's adenoid cystic carcinoma was less likely than not incurred in or caused by a claimed in-service injury, event, or illness, because adenoid cystic carcinoma was not a malignancy that was recognized as being presumptively related to Agent Orange exposure, current data on the risk factors state that the risk factors only include radiation exposure, viral infections such as HIV, environmental factors and industrial exposure to rubber manufacturing, hair dressers, beauty shops, and nickel compounds, and there was literature supporting that certain "fusion genes," oncogenes resulting from chromosome rearrangements, may be responsible for glandular cell carcinomas, including adenoid cystic carcinoma.  The examiner noted that the Veteran's personnel records indicated his main occupation was in construction, primarily using lime and cement, setting tiles, or erecting scaffolding, and that there were no in-service events or exposure events that would suggest a nexus of the adenoid cystic carcinoma to active military service.

After reviewing the September 2012 VA examination report, the Board has determined that the originating agency did not substantially comply with the July 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the September 2012 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the September 2012 VA examination report is not in compliance with the Board remand directive to obtain a detailed history of the Veteran's symptoms, as observed by the Veteran and others, since separation from military service, prior to providing an opinion on the etiology of the Veteran's adenoid cystic carcinoma of the left tonsillar fossa.  The September 2012 VA examiner reviewed the medical history of the Veteran but did not provide any notes relating to the Veteran's lay assertions regarding onset of symptoms as directed in the June 2011 and July 2012 Board remands.  The subsequent VA opinion must specifically elicit the Veteran's competent lay assertions of the nature and onset of his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also notes that the Veteran has asserted that his VA physicians have told him that Agent Orange exposure contributed to his carcinoma.  The Veteran should be requested to obtain and submit opinions from his VA physicians supporting his claim.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from September 2011 to the present.

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The Veteran should be requested to obtain and submit, to the extent he is able to, statements from his VA physicians supporting his contention that the disability at issue is related to his exposure to Agent Orange in service.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from September 2011 to the present.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's claimed adenoid cystic carcinoma of the left tonsillar fossa.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that adenoid cystic carcinoma of the left tonsillar fossa is etiologically related to the Veteran's active service.  

The examiner is directed to specifically comment on the Veteran's lay assertions, including statements elicited at the examination, of the nature and onset of the Veteran's symptoms.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



